Name: Decision No 854/2005/EC of the European Parliament and of the Council of 11 May 2005 establishing a multiannual Community Programme on promoting safer use of the Internet and new online technologies (Text with EEA relevance)
 Type: Decision
 Subject Matter: politics and public safety;  technology and technical regulations;  social affairs;  management;  civil law;  EU finance;  communications;  information technology and data processing;  European construction
 Date Published: 2005-06-11

 11.6.2005 EN Official Journal of the European Union L 149/1 DECISION No 854/2005/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 May 2005 establishing a multiannual Community Programme on promoting safer use of the Internet and new online technologies (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 153(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Internet penetration and the use of new technologies such as mobile phones are still growing considerably in the Community. Alongside this, dangers, especially for children, and abuse of those technologies continue to exist, and new dangers and abuses are emerging. In order to encourage the exploitation of the opportunities offered by the Internet and new online technologies, measures are also needed to promote their safer use and protect the end-user from unwanted content. (2) The eEurope 2005 Action Plan, developing the Lisbon strategy, aims to stimulate secure services, applications and content based on a widely available broadband infrastructure. Among its objectives, are a secure information infrastructure, the development, analysis and dissemination of best practices, benchmarking and a coordination mechanism for e-policies. (3) The legislative framework being established at Community level to deal with the challenges of digital content in the Information Society now includes rules relating to online services, notably those on unsolicited commercial e-mail in the Directive on privacy and electronic communications (3) and on important aspects of the liability of intermediary service providers in the Directive on electronic commerce (4), and recommendations for Member States, the industry and parties concerned and the Commission, together with the indicative guidelines on the protection of minors, in Recommendation 98/560/EC (5). (4) There will be a continued need for action both in the area of content which is potentially harmful to children or unwanted by the end-user and in the area of illegal content, in particular child pornography and racist material. (5) Reaching international agreement on legally binding basic rules is desirable but will not be easily achieved. Even if such agreement is reached, it will not be enough in itself to ensure that the rules are implemented or that those at risk are protected. (6) The Safer Internet Action Plan (1999 to 2004) adopted by Decision No 276/1999/EC (6) has provided Community financing, which has successfully encouraged a variety of initiatives and has given European added value. Further funding will help new initiatives to build on the work already accomplished. (7) Practical measures are still needed to encourage reporting of illegal content to those in a position to deal with it, to encourage assessment of the performance of filter technologies and the benchmarking of those technologies, to spread best practice for codes of conduct embodying generally agreed canons of behaviour, and to inform and educate parents and children on the best way to benefit from the potential of new online technologies in a safe way. (8) Action at Member State level involving a wide range of actors from national, regional and local government, network operators, parents, teachers and school administrators is essential. The Community can stimulate best practice in Member States by carrying out an orientation role both within the European Union and internationally and providing support for European-level benchmarking, networking and applied research. (9) International cooperation is also essential and can be stimulated, coordinated, relayed and implemented by action through the Community networking structures. (10) The measures that the Commission is empowered to adopt under the implementing powers, conferred on it by this Decision, are essentially management measures relating to the implementation of a programme with substantial budgetary implications within the meaning of Article 2(a) of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). Those measures should therefore be adopted in accordance with the management procedure provided for in Article 4 of that Decision. (11) The Commission should ensure complementarity and synergy with related Community initiatives and programmes, including, inter alia, by taking into account the work performed by other bodies. (12) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (8), for the budgetary authority during the annual budgetary procedure. (13) Since the objectives of this Decision, namely to promote safer use of the Internet and new online technologies and to fight against illegal content and content unwanted by the end-user, cannot be sufficiently achieved by the Member States owing to the transnational character of the issues at stake and can, therefore, by reason of the European scale and effects of the actions, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (14) This Decision respects the fundamental rights and observes the principles reflected in the Charter of Fundamental Rights of the European Union, in particular Articles 7 and 8 thereof, HAVE DECIDED AS FOLLOWS: Article 1 Objective of the programme 1. This Decision establishes a Community programme for the period 2005 to 2008 to promote safer use of the Internet and new online technologies, particularly for children, and to fight against illegal content and content unwanted by the end-user. The programme shall be known as the Safer Internet plus programme (hereinafter the programme). 2. In order to attain the aims of the programme referred to in paragraph 1, the following actions shall be addressed: (a) fighting against illegal content; (b) tackling unwanted and harmful content; (c) promoting a safer environment; (d) awareness-raising. The activities to be carried out under those actions are set out in Annex I. The programme shall be implemented in accordance with Annex III. Article 2 Participation 1. Participation in the programme shall be open to legal entities established in the Member States. Participation shall also be open to legal entities established in the candidate countries in accordance with bilateral agreements in existence or to be concluded with those countries. 2. Participation in the programme may be opened to legal entities established in EFTA States which are contracting parties to the EEA Agreement, in accordance with the provisions of Protocol 31 to that Agreement. 3. Participation in the programme may be opened, without financial support by the Community under the programme, to legal entities established in third countries and to international organisations, where such participation contributes effectively to the implementation of the programme. The decision to allow such participation shall be adopted in accordance with the procedure referred to in Article 4(2). Article 3 Competences of the Commission 1. The Commission shall be responsible for the implementation of the programme. 2. The Commission shall draw up a work programme on the basis of this Decision. 3. In the implementation of the programme, the Commission shall, in close cooperation with the Member States, ensure that it is generally consistent with and complementary to other relevant Community policies, programmes and actions, in particular the Community research and technological development programmes and the Daphne II (9), Modinis (10) and eContentplus (11) programmes. 4. The Commission shall act in accordance with the procedure referred to in Article 4(2) for the purposes of the following: (a) adoption and modifications of the work programme; (b) breakdown of budgetary expenditure; (c) determination of the criteria and content of calls for proposals, in accordance with the objectives set out in Article 1; (d) assessment of the projects proposed following calls for proposals for Community funding where the estimated Community contribution is equal to, or more than, EUR 500 000; (e) any departure from the rules set out in Annex III; (f) implementation of measures for evaluating the programme. 5. The Commission shall inform the Committee referred to in Article 4 of progress with the implementation of the programme. Article 4 Committee 1. The Commission shall be assisted by a Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. Article 5 Monitoring and evaluation 1. In order to ensure that Community aid is used efficiently, the Commission shall ensure that actions under this Decision are subject to prior appraisal, follow-up and subsequent evaluation. 2. The Commission shall monitor the implementation of projects under the programme. The Commission shall evaluate the manner in which the projects have been carried out and the impact of their implementation in order to assess whether the original objectives have been achieved. 3. The Commission shall report on the implementation of the actions referred to in Article 1(2) to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions, by mid-2006 at the latest. In this context, the Commission shall report on the consistency of the amount for 2007 to 2008 with the financial perspective. If applicable, the Commission shall take the necessary steps within the budgetary procedures for 2007 to 2008 to ensure the consistency of the annual appropriations with the financial perspective. The Commission shall submit a final evaluation report at the end of the programme. 4. The Commission shall forward the results of its quantitative and qualitative evaluations to the European Parliament and the Council together with any appropriate proposals for the amendment of this Decision. The results shall be forwarded before presentation of the draft general budget of the European Union for the years 2007 and 2009 respectively. Article 6 Financial provisions 1. The financial framework for the implementation of the Community actions under this Decision for the period from 1 January 2005 to 31 December 2008 is hereby set at EUR 45 million, of which EUR 20 050 000 is for the period until 31 December 2006. For the period following 31 December 2006, the amount shall be deemed to be confirmed if it is consistent for this phase with the financial perspective in force for the period commencing in 2007. The annual appropriations for the period from 2005 to 2008 shall be authorised by the budgetary authority within the limits of the financial perspective. 2. An indicative breakdown of expenditure is given in Annex II. Article 7 Entry into force This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Strasbourg, 11 May 2005. For the European Parliament The President J. P. BORREL1 FONTELLES For the Council The President N. SCHMIT (1) Opinion of 16 December 2004 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 2 December 2004 (not yet published in the Official Journal) and Council Decision of 12 April 2005. (3) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (OJ L 201, 31.7.2002, p. 37). (4) Directive 2000/31/EC of the European Parliament and of the Council of 8 June 2000 on certain legal aspects of information society services, in particular electronic commerce, in the Internal Market (OJ L 178, 17.7.2000, p. 1). (5) Council Recommendation 98/560/EC of 24 September 1998 on the development of the competitiveness of the European audiovisual and information services industry by promoting national frameworks aimed at achieving a comparable and effective level of protection of minors and human dignity (OJ L 270, 7.10.1998, p. 48). (6) Decision No 276/1999/EC of the European Parliament and of the Council of 25 January 1999 adopting a Multiannual Community Action Plan on promoting safer use of the Internet and new online technologies by combating illegal and harmful content primarily in the area of the protection of children and minors (OJ L 33, 6.2.1999, p. 1). Decision as last amended by Decision No 787/2004/EC (OJ L 138, 30.4.2004, p. 12). (7) OJ L 184, 17.7.1999, p. 23. (8) OJ C 172, 18.6.1999, p. 1. Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25). (9) Decision No 803/2004/EC of the European Parliament and of the Council of 21 April 2004 adopting a programme of Community action (2004 to 2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme) (OJ L 143, 30.4.2004, p. 1). (10) Decision No 2256/2003/EC of the European Parliament and of the Council of 17 November 2003 adopting a multiannual programme (2003-2005) for the monitoring of the eEurope 2005 action plan, dissemination of good practices and the improvement of network and information security (Modinis) (OJ L 336, 23.12.2003, p. 1). Decision as amended by Decision No 787/2004/EC. (11) Decision No 456/2005/EC of the European Parliament and of the Council of 9 March 2005 establishing a multiannual Community programme to make digital content in Europe more accessible, usable and exploitable (OJ L 79, 24.3.2005, p. 1). ANNEX I ACTIONS 1. ACTION 1: FIGHTING AGAINST ILLEGAL CONTENT Hotlines allow members of the public to report illegal content. They pass the reports on to the appropriate body (an Internet Service Provider (ISP), the police or a correspondent hotline) for action. Civilian hotlines complement police hotlines, where these exist. Their role is distinct from that of the law enforcement authorities, since they do not investigate offences or arrest or prosecute offenders. They may constitute centres of expertise providing guidance to ISPs as to what content might be illegal. The existing hotline network is a unique structure that would not have been set up without Community funding. As pointed out in the 2002 evaluation report for the Safer Internet Action Plan, the network has been very successful in expanding membership and has an international reach. In order for the hotlines to develop their full potential, it is necessary to ensure Europe-wide coverage and cooperation, and to increase effectiveness through exchange of information, best practice and experience. Community funds should also be used to raise public awareness of the hotlines, thereby making them more effective. Funding will be provided for hotlines, selected following a call for proposals, to act as nodes of the network and to cooperate with the other nodes within the European network of hotlines. If necessary, telephone helplines could be supported, where children could raise concerns about illegal and harmful content on the Internet. For the purpose of evaluating the effectiveness of hotlines, several indicators should be taken into account. Qualitative and quantitative data should be collected on the establishment and operation of hotlines, the number of national nodes, the geographical coverage in the Member States, the number of reports received, the number and level of experience of hotline staff, the reports forwarded for action to the public authorities and ISPs, and, to the extent available, action taken as a result, in particular the number and kind of web pages withdrawn by ISPs as a result of information provided by the hotlines. Those data should be made public if possible and should be forwarded to the competent authorities. To ensure that the programme is effective, hotlines are required in all Member States and candidate countries where none currently exist. These new hotlines must be incorporated quickly and effectively into the existing European network of hotlines. Incentives must be given to speed up the process of setting up hotlines. Links between this network and hotlines in third countries (particularly in other European countries where illegal content is hosted and produced) should be promoted, enabling common approaches to be developed and know-how and best practice to be transferred. In accordance with national legislation, and where appropriate and necessary, mechanisms for cooperation between civilian hotlines and law enforcement authorities must be further improved, including, for example, the development of codes of conduct for such hotlines. Where appropriate, there may be a need for hotline staff to receive legal and technical training. Active participation by hotlines in networking and cross-border activities will be mandatory. Hotlines should be linked to Member State initiatives, supported at national level and should be financially viable to ensure continued operation beyond the duration of this Programme. Co-funding is intended for civilian hotlines and therefore will not be provided for hotlines run by the police. Hotlines will make clear to users the difference between their activities and those of public authorities, and will inform them of the existence of alternative ways of reporting illegal content. In order to achieve maximum impact and effectiveness with available funding, the hotline network must operate as efficiently as possible. This can best be achieved by assigning a coordinating node to the network, which will facilitate agreement between the hotlines so as to develop European-level guidelines, working methods and practices which respect the limits of the national laws applying to the individual hotlines. The coordinating node will:  promote the network as a whole, so as to generate European-level visibility and raise public awareness thereof throughout the European Union, providing e.g. a single identity and entry point giving straightforward access to the appropriate national contact,  make contact with appropriate bodies with a view to completing the networks coverage in the Member States and candidate countries,  improve the operational effectiveness of the network,  draw up best practice guidelines for hotlines and adapt them to new technology,  organise regular exchanges of information and experience between hotlines,  provide a pool of expertise for advice and a coaching process for start-up hotlines, particularly in candidate countries,  ensure liaison with hotlines in third countries,  maintain a close working relationship with the awareness-raising coordinating node (see point 4 below) so as to ensure the cohesion and effectiveness of overall programme operations and increase public awareness of the hotlines,  participate in the Safer Internet Forum and other relevant events, coordinating input/feedback from hotlines. The coordinating node will monitor the effectiveness of hotlines and collect accurate and meaningful statistics on their operation (number and type of reports received, action taken and result, etc.). These statistics should be comparable across Member States. The hotline network should ensure coverage of and the exchange of reports on the major types of illegal content of concern  extending beyond the area of child pornography. Different mechanisms and expertise may be required to deal with other areas such as racist content, which might involve other types of node dealing with the various issues. Since the financial and administrative resources of the programme are limited, not all such nodes would necessarily receive funding, which might have to be concentrated on a reinforced role for the coordinating node in those areas. 2. ACTION 2: TACKLING UNWANTED AND HARMFUL CONTENT In addition to action to fight illegal content at its source, users, responsible adults where the users are minors, may need technical tools. Accessibility to these tools may be promoted in order to enable users to make their own decisions on how to deal with unwanted and harmful content (user empowerment). Further funding should be provided to increase the information available on the performance and effectiveness of filtering software and services to allow users to make an informed choice. User organisations and scientific research institutes can be valuable partners in this effort. Rating systems and quality labels, in combination with filtering technologies, can help to enable users to select the content they wish to receive and provide European parents and educators with the necessary information to make decisions in accordance with their cultural and linguistic values. Taking account of the results of previous projects, funding could be given to projects which aim to adapt rating systems and quality labels to take account of the convergence of telecommunications, audio-visual media and information technology and to self-regulatory initiatives to back up the reliability of self-labelling and services for assessing the accuracy of self-rating labels. Further work may also be needed to encourage take-up of rating systems and quality labels by content providers. It would be desirable to try to take account of safe use by children when developing new technologies, instead of trying to deal with any consequences of the new technologies after they have been devised. The safety of the end-user is a criterion to be taken into account along with technical and commercial considerations. One way of doing this would be to foster an exchange of views between child welfare specialists and technical experts. However, account should be taken of the fact that not every product developed for the online world is intended for use by children. The programme will therefore provide funding for technological measures which meet the needs of users and enable them to limit the amount of unwanted and harmful content, and manage the unwanted spam, which they receive, including:  assessing the effectiveness of available filtering technology and providing this information to the public in a clear, simple way that facilitates comparison,  facilitating and coordinating exchanges of information and best practices on effective ways of tackling unwanted and harmful content,  increasing take-up of content rating and quality site labels by content providers and adapting content rating and labels to take account of the availability of the same content through different delivery mechanisms (convergence),  if necessary, contributing to the accessibility of filter technology notably in languages not adequately covered by the market. Where appropriate, the technologies used should safeguard the right to privacy pursuant to Directives 95/46/EC (1) and 2002/58/EC. The use of technological measures which enhance privacy will be encouraged. Activities under this action will take fully into account the provisions of Council Framework Decision 2005/222/JHA of 24 February 2005 on attacks against information systems (2). Implementation of this action will be closely coordinated with the actions on promoting a safer environment (self-regulatory action) and awareness-raising (informing the public about how to deal with unwanted and harmful content). 3. ACTION 3: PROMOTING A SAFER ENVIRONMENT A fully functioning system of self-regulation is an essential element in limiting the flow of unwanted, harmful and illegal content. Self-regulation involves a number of components: consultation and appropriate representation of the parties concerned; codes of conduct; national bodies facilitating cooperation at Community level; and national evaluation of self-regulation frameworks (3). There is a continuing need for Community work in this area to encourage the European Internet and new online technologies industries to implement codes of conduct. The Safer Internet Forum developed in 2004 under the Safer Internet Action Plan is to become a discussion forum including representatives of industry, law enforcement authorities, policy-makers and user organisations (e.g. parent and teacher organisations, child protection groups, consumer protection bodies and civil and digital rights organisations). It will provide a platform for national co-regulatory or self-regulatory bodies to exchange experience and an opportunity to discuss ways in which industry can contribute to the fight against illegal content. The Safer Internet Forum will provide a focal point for discussion at expert level and a platform to drive consensus, inputting conclusions, recommendations, guidelines etc. to relevant national and European channels. The Safer Internet Forum will span all the actions, facilitating discussion and stimulating action relevant to illegal, unwanted and harmful content. Consisting of plenary sessions and, where necessary for specific issues, working groups with clear objectives and deadlines, it will be a meeting place for actors from all areas, including government agencies and programmes, standards bodies, industry, services within the Commission and user organisations (e.g. parent and teacher organisations, child protection groups, consumer protection bodies and civil and digital rights organisations). The Forum will provide an opportunity for people, active at national and European level, especially those involved in Member State programmes and initiatives, to exchange views, information and experience. Where appropriate, the Safer Internet Forum should exchange information and cooperate with relevant organisations active in related areas, such as network and information security. The Safer Internet Forum will have the specific objectives of: 1. stimulating networking of the appropriate structures within Member States and developing links with self-regulatory bodies outside Europe; 2. stimulating consensus and self-regulation on issues such as quality rating of websites, cross-media content rating, rating and filtering techniques, extending them to new forms of content such as online games and new forms of access such as mobile phones; 3. encouraging service providers to draw up codes of conduct on issues such as handling notice and take down procedures in a transparent and conscientious manner and informing users about safer use of Internet and the existence of hotlines for reporting illegal content; 4. promoting research into the effectiveness of rating projects and filtering technologies. User organisations and scientific research institutes can be valuable partners in this effort. Results and findings from ongoing and completed projects co-funded by the programme will feed into the process. By providing an open platform, the Forum will help to raise levels of awareness and attract the involvement of the candidate countries and other third countries, providing an international arena to address a global problem. It will, therefore, ensure that key associations, such as user organisations (e.g. parent and teacher organisations, child protection groups, consumer protection bodies and civil and digital rights organisations), industries and public bodies are aware of, are consulted on and contribute to safer-use initiatives within the Community and internationally. Participation in the Safer Internet Forum will be open to interested parties from outside the Community and candidate countries. International cooperation will be enhanced by a round table linked to the Forum in order to ensure regular dialogue on best practice, codes of conduct, self-regulation and quality ratings. The Commission will ensure that synergies with related fora and similar initiatives are fully exploited. A call for tenders may be organised in order to provide a secretariat to support the Safer Internet Forum, including subject-field experts, to suggest themes of study, prepare working papers, moderate discussions and record conclusions. A further type of activity attracting financial support at Community level could for instance include self-regulatory projects to devise cross-border codes of conduct. Advice and assistance may be provided so as to ensure cooperation at Community level through networking of the appropriate bodies within Member States and candidate countries and through systematic review and reporting of relevant legal and regulatory issues, to help develop methods of assessment and certification of self-regulation, to provide practical assistance to countries wishing to set up self-regulatory bodies and to expand links with self-regulatory bodies outside Europe. 4. ACTION 4: AWARENESS-RAISING Awareness-raising actions should address a range of categories of illegal, unwanted and harmful content (including, for example, content considered unsuitable for children and racist and xenophobic content) and, where appropriate, take into account related issues of consumer protection, data protection and information and network security (viruses/spam). They should deal with content distributed over the World Wide Web as well as new forms of interactive information and communication brought about by the rapid spread of the Internet and mobile telephony (e.g. peer-to-peer services, broadband video, instant messaging, chatrooms, etc.). The Commission will continue to take steps to encourage cost-effective means of distribution of information to large numbers of users, notably by using multiplier organisations and electronic dissemination channels, so as to reach the intended target groups. The Commission could consider in particular the use of mass media and distribution of information material to schools and Internet cafÃ ©s. The programme will provide support to appropriate bodies, which will be selected following an open call for proposals to act as awareness-raising nodes in each Member State and candidate country and, which will carry out awareness-raising actions and programmes in close cooperation with all relevant actors at national, regional and local levels. European added value will be provided by a coordinating node, which will liaise closely with other nodes to ensure that best practice is exchanged. Bodies seeking to act as awareness-raising nodes will need to show that they have the strong support of national authorities. They should have a clear mandate to educate the public in safer use of the Internet and new online technologies or in media and information literacy, and must have the necessary financial resources to implement that mandate. Awareness-raising nodes will be expected to:  devise a cohesive, hard-hitting and targeted awareness-raising campaign using the most appropriate media, taking into account best practice and experience in other countries,  establish and maintain a partnership (formal or informal) with key players (government agencies, press and media groups, ISP associations, user organisations, education stakeholders) and actions in their country relating to safer use of the Internet and new online technologies,  promote dialogue and exchange of information notably between stakeholders from the education and technological fields,  where appropriate, cooperate with work in areas related to this programme such as in the wider fields of media and information literacy or consumer protection,  inform users about European filtering software and services and about hotlines and self-regulation schemes,  actively cooperate with other national nodes in the European network by exchanging information about best practices, participating in meetings and designing and implementing a European approach, adapted as necessary for national linguistic and cultural preferences,  provide a pool of expertise and technical assistance to start up awareness-raising nodes (new nodes could be adopted by a more experienced node). To ensure maximum cooperation and effectiveness, the coordinating node will be funded to provide logistical and infrastructural support for nodes in each Member State, ensuring European-level visibility, good communication and exchange of experience so that lessons learnt can be applied on an ongoing basis (for instance by adapting material used for raising public awareness). The coordinating node should:  provide effective communication and ensure that information and best practice are exchanged within the network,  provide training in safer use of the Internet and new online technologies for the staff of awareness-raising nodes (training for trainers),  provide technical assistance to candidate countries wishing to set up awareness-raising actions,  coordinate the provision by awareness-raising nodes of expertise and technical assistance to start up awareness-raising nodes,  propose indicators and manage the collection, analysis and exchange of statistical information about awareness-raising activities, so as to assess their impact,  provide infrastructure for a single, comprehensive transnational repository (web portal) of relevant information and awareness-raising and research resources with localised content (or local subsites, as appropriate), which may include news snippets, articles and monthly newsletters in several languages, and provide visibility for Safer Internet Forum activities,  expand links with awareness-raising activities outside Europe,  participate in the Safer Internet Forum and other relevant events, coordinating input/feedback from the awareness-raising network. Research will also be carried out on a comparable basis into the way people, especially children, use new online technologies. Further action at Community level could for instance include support for specific child-friendly Internet services or an award for the best awareness-raising activity of the year. (1) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 69, 16.3.2005, p. 67. (3) See the indicative guidelines for the implementation, at national level, of a self-regulation framework for the protection of minors and human dignity in online audiovisual and information services in Recommendation 98/560/EC. ANNEX II INDICATIVE BREAKDOWN OF EXPENDITURE 1. Fighting against illegal content 25 - 30 % 2. Tackling unwanted and harmful content 10 - 17 % 3. Promoting a safer environment 8 - 12 % 4. Awareness-raising 47 - 51 % ANNEX III THE MEANS FOR IMPLEMENTING THE PROGRAMME 1. The Commission will implement the programme in accordance with the technical content specified in Annex I. 2. The programme will be executed through indirect action comprising: (a) shared-cost actions (i) Pilot projects and best-practice actions. Ad hoc projects in areas relevant to the programme, ncluding projects demonstrating best practice or involving innovative uses of existing technology. (ii) Networks: networks bringing together a variety of stakeholders to ensure action throughout the European Union and to facilitate coordination activities and the transfer of knowledge. They may be linked to best-practice actions. (iii) Applied Europe-wide research carried out on a comparable basis into the way people, especially children, use new online technologies. Community funding will normally not exceed 50 % of the cost of the project. Public sector bodies may be reimbursed on the basis of 100 % of the additional costs; (b) accompanying measures The following accompanying measures will contribute to the implementation of the programme or the preparation of future activities. (i) Benchmarking and opinion surveys to produce reliable data on safer use of the Internet and new online technologies for all Member States collected through a comparable methodology. (ii) Technical assessment of technologies, such as filtering, designed to promote safer use of the Internet and new online technologies. The assessment will also take into account whether or not these technologies enhance privacy. (iii) Studies in support of the programme and its actions, including self-regulation and the work of the Safer Internet Forum, or the preparation of future activities. (iv) Prize competitions for best practice. (v) Exchange of information, conferences, seminars, workshops or other meetings and the management of clustered activities. (vi) Dissemination, information and communication activities. Measures devoted to the commercialisation of products, processes or services, marketing activities and sales promotion are excluded. 3. The selection of shared-cost actions will be based on calls for proposals published on the Commission's Internet site in accordance with the financial provisions in force. 4. Applications for Community support should provide, where appropriate, a financial plan listing all the components of the funding of the projects, including the financial support requested from the Community, and any other requests for or grants of support from other sources. 5. Accompanying measures will be implemented through calls for tenders in accordance with the financial provisions in force.